JAMES CANN, Judge.
Claimant seeks an award in the amount of $58.00 representing damages done to one of its gasoline pumps located at service station 83, St. Albans, West Virginia. The facts out of which this claim arose are as follows: On the 15th day of March, 1951, private first class Tom Cogan, of the St. Albans, West Virginia, detachment of the West Virginia national guard, while operating a national guard 6x62% ton truck, enroute to the national guard center, Charleston, West Virginia, attempted to turn left at Pennsylvania avenue, in said city of St. Albans, and enter the service station of claimant. In doing so he was unable to straighten the wheels of said truck before its left bumper caught against a gasoline pump, knocking it loose from its foudiation and causing damages thereto in the sum of $58.00.
The record discloses that respondent has made a careful investigation of this accident and as a result thereof has concurred *36in this claim and recommends an award, and, further, that the claim is approved by the attorney general.
From the record submitted, the court is of the opinion that respondent, or its agents, was solely at fault, and therefore makes an award in favor of claimant, Esso Standard Oil Company, in the sum of fifty-eight dollars ($58.00).